Case 2:18-bk-20151-ER   Doc 1044 Filed 12/13/18 Entered 12/13/18 14:42:31   Desc
                          Main Document    Page 1 of 4
Case 2:18-bk-20151-ER   Doc 1044 Filed 12/13/18 Entered 12/13/18 14:42:31   Desc
                          Main Document    Page 2 of 4
Case 2:18-bk-20151-ER   Doc 1044 Filed 12/13/18 Entered 12/13/18 14:42:31   Desc
                          Main Document    Page 3 of 4
Case 2:18-bk-20151-ER   Doc 1044 Filed 12/13/18 Entered 12/13/18 14:42:31   Desc
                          Main Document    Page 4 of 4
